Citation Nr: 0104306	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO, which, in pertinent part, denied a claim of service 
connection for PTSD.  


REMAND

An award of service connection for PTSD requires medical 
evidence establishing a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).  However, as appears to be the instant case, 
where the claimed stressor is not combat related, the 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor, which must be corroborated by 
"credible supporting evidence."  Cohen v. Brown, 10 Vet. App. 
128 (1997); See 38 U.S.C.A. § 1154(b) (West 1991).  

The RO denied the veteran's claim of service connection for 
PTSD on the basis that, while a VA diagnosis of PTSD due to 
in-service stressors is of record, those reported (non-
combat) PTSD stressors are not supported by the service 
medical records, and the veteran has failed to supply 
sufficient information regarding the facts and circumstances 
of the alleged stressor incidents.  However, the Board notes 
that the February 2000 supplemental statement of the case 
(SSOC) essentially rejects as inadequate the veteran's 
January 2000 PTSD stressor statements, which provide much 
needed detail regarding the names and circumstances of the 
claimed PTSD stressors.  Accordingly, the RO should contact 
the National Personnel Records Center (NPRC) and seek 
verification of the claimed PTSD stressor events, using the 
additional information contained in the January 2000 
statements of the veteran-statements which include names of 
fellow servicemen who were wounded in, and witnesses to, the 
January and February 1953 stressor event.  

In addition, the RO should consider VAOPGCPREC 12-99 (October 
1999) in determining whether the veteran "engaged in combat 
with the enemy" for purposes of applying 38 U.S.C.A. § 
1154(b) (2000), and a determination should be made as to 
whether the alleged stressor is combat or non-combat related, 
with appropriate development completed upon such 
determination.  

Additionally, an August 24, 1998 VA treatment record 
indicates that the veteran may be in receipt of disability 
benefits from the Social Security Administration (SSA).  This 
is significant because the United States Court of Appeals for 
Veterans Claims has also held that the Board should obtain 
copies of any SSA determination of disability, as well as the 
medical records upon which such decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  This same 
treatment record also indicates the veteran's receipt of 
private treatment from Dr. J. P. Carmody, of "South 
County."  The Board is, accordingly, of the opinion that the 
RO should endeavor to obtain copies of any SSA disability 
determination, and the medical records used by the SSA in the 
evaluation of any disability claim by the veteran, as well as 
any other VA or non-VA (private) treatment records pertinent 
to the claim on appeal.  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed above, a Remand is required.  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for PTSD, or any mental health or 
psychiatric symptomatology, from January 
1955 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1955 
to the present, including those from the 
VA medical center (VAMC) located in 
Columbia, Missouri, dated from December 
1998 to the present, and Dr. J. P. 
Carmody, dated from January 1955 to the 
present, as well as any other VA and/or 
non-VA medical facility or provider 
identified by the veteran, if not already 
of record, dated from January 1955 to the 
present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should obtain from the 
SSA copies of the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should contact the NPRC, Attn: 
U.S. Army Liaison, 9700 Page Avenue, 
St. Louis, Missouri  63132, and request a 
copy of the veteran's service personnel 
records and unit assignments.  

The RO should also seek verification, 
from the appropriate source(s), of the 
facts and circumstances detailed in the 
veteran's January 2000 statements, 
including his participation in 
"Operation North Star" with Co. C, 123rd 
Infantry Regiment, out of Ft. Lewis, 
Washington, as well as the participation 
of the following men, reportedly privates 
with the veteran's unit in January 1954: 
Dell Hoffard; Wayne Livingsgood; S.(?) 
Hitchcock; Allen Hole; and [] Hook, 
fellow members of "Operation North 
Star" with Co. C, 123rd Infantry 
Regiment, out of Ft. Lewis, Washington.  
A copy of the January 2000 statements 
must accompany the RO's request.  All 
records obtained and all responses from 
the NPRC should be associated with the 
claims folder: A copy of the report of 
the NPRC must be maintained in the claims 
file for use in the evaluation of the 
claim on appeal.  

4.  Following receipt of the report of 
the NPRC and the completion of any 
additional development suggested as a 
result thereof, the RO should make a 
specific determination as to whether the 
veteran was engaged in combat.  If the 
veteran is determined to have been 
engaged in combat, the existence of 
claimed stressors during his engagement 
in combat shall be deemed proved by his 
lay testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  

If it is determined that the veteran did 
not engage in combat, then a further 
determination must be made as to whether 
the veteran's claimed stressor was 
verified.  The RO must make a list of all 
stressors it finds to have actually 
occurred and been verified.  

5.  If the RO finds that any stressor 
event or events have been confirmed, the 
RO should then schedule the veteran for a 
VA psychiatric examination to ascertain 
the nature of all current psychopathology 
due to such verified stressor.  The 
claims folder should be made available to 
the examiner for review and all indicated 
testing should be conducted.  The RO 
should provide the examiner with the 
summary of verified stressors, described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified stressor 
in service has resulted in any current 
psychiatric symptoms. The examiner should 
specifically include or exclude a 
diagnosis of PTSD due to a verified 
stressor.  

If the veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized. In addition, the examiner is 
requested to identify the specific 
stressors that caused the PTSD and 
specify the evidence relied upon to 
determine the existence of the stressors. 
Complete rationale for all opinions 
expressed is required.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be taken. 

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.  
Any supplemental statement of the case 
should reflect citation to and discussion 
of 38 C.F.R. § 3.304(f) (2000), as well 
as the Veterans Claims Assistance Act of 
2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

